DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 02/19/2021. As directed by the amendment: claims 1, 3, 13 – 14, 16, 19 – 20 have been amended, claim 2 has been cancelled and claims 21 – 23 have been added.  Thus, claims 1, 3 – 11, 13 – 17, and 19 – 23 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 7 – 8, filed 02/19/2021, with respect to the rejections of claims 1, 5 – 7, 11, 13 – 17, 19, and 20 under USC 102(a)(2) have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made in view of Patel in view of Shelton, see 103 rejection below. 
Applicant’s arguments, see page 8, filed 02/19/2021, have been fully considered and are persuasive. Applicant states that it was agreed during an interview that the amendments to claim 1 overcome Patel, Whiting, and Shelton. The Office respectfully disagrees. As stated in the interview summary mailed 01/19/2021, The Office agreed that the amendment to claim 1 overcame the 102 rejection of claim 1 in view of Patel. However, The Office did not agree that the amendment to claim 1 overcame all of the art of record.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, as it depends on claim 2, which has been cancelled it is unclear what this claim and claim 10, which depends on claim 9, both depend on. For the purpose of prior art examination, the Office will interpret claim 9 will be made to be dependent on claim 1. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 – 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on claim 2 which has been cancelled, therefore the dependency is no longer proper, and claim 10 is dependent on claim 9, hence claim 10’s dependency is no longer proper either.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 103
Claims 1, 3 – 7, 11, 13 – 17, and 19 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 9220507 B1), herein referenced to as “Patel” in view of Shelton (US 2014017186 A), herein referenced to as “Shelton”.
In regards to claim 1, 3, and 4 Patel discloses: A ligation clip 100 (see Figs. 1A and 8H, col. 5, ll 55 – 60) defining a longitudinal axis (see Figs. 1C and 12 – 15), as seen in the figures the clip is on one linear axis and comprising: a first jaw 600 (see Fig. 13 – 15, col. 13, ll 52 – 67) defining having a first clamping surface of which as seen on Fig. 13, 600 is complementary to 605 and has an analogous surface thus a first clamping surface exists in Patel, the first clamping surface supporting first ribs 610 (see Figs. 13 – 15, col. 13, ll 52 – 67), each of the first ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) and being axially spaced from each other along the first clamping surface and defining an axis that defines an angle β with the longitudinal axis of the ligation clip, as seen in Fig. 13  the second ribs are positioned such that a line of them define an angle from the longitudinal axis of the ligation clip and as stated in col. 13 analogous first ribs are found on the first clamping surface; and a second jaw 605 (see Figs. 13 – 15, col. 13, ll 52 – 67) having a second clamping surface in opposition to the first clamping surface, the second clamping surface supporting second ribs (see annotated Fig. 15 below, col. 13, ll 52 – 67), each of the second ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) being spaced from each other along the second clamping surface and defining an axis that defines the angle β with the longitudinal axis of the ligation clip, as seen in Fig. 13 the second ribs are positioned such that a line of them define an angle from the longitudinal axis of the ligation clip, the second jaw being pivotably coupled to the first jaw (see Fig. 1b and 2) such that the ligation clip is movable between an open position in which the first clamping surface is spaced from the second clamping surface and a (see col. 13, ll 52 – 67) “interdigitating”; wherein each of the first ribs includes a distal wall and a proximal wall and a wall in opposition to the second clamping surface, (see annotated Fig. 15 below, col. 13, ll 52 – 67), as disclosed by the specification, the “teeth” or ribs may be blunted and therefore would have a “wall” in opposition to the second clamping surface, and at least a distal and proximal wall; and each of the second ribs includes a distal wall, a proximal wall, and a wall in opposition to the first clamping surface 610 (see Fig. 13 – 15, col. 13, ll 52 – 67), as disclosed by the specification, the “teeth” or ribs may be blunted and therefore would have a “wall” in opposition to the first clamping surface, the distal walls of at least some of the first ribs being positioned in substantial alignment with the proximal wall of a respective one of the second ribs when the ligation clip is in the clamped position (see annotated Fig. 15 below, col. 13, ll 62 – 65, notably the gaps are shaped and sized not only to fit the “teeth” but as well as portions of a clamped tissue or vessel which means there must be space in between the distal walls of some of the first ribs and the proximal walls of the second ribs for the tissue to fit, this type of configuration leads to the distal walls being slightly offset distally from the proximal walls in the manner as described in the applicant’s specification).
The language, "the second jaw being pivotably coupled to the first jaw such that the ligation clip is movable between an open position in which the first clamping surface is spaced from the second clamping surface and a clamped position in which the first clamping surface is in juxtaposed alignment with the second clamping surface,” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Patel meets the structural limitations of the claim, and the clamping jaws are capable of pivoting from an open to a clamped position in which the two clamping surfaces fit into one another as complements.

    PNG
    media_image1.png
    493
    827
    media_image1.png
    Greyscale

Patel does not explicitly disclose: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis; the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal axis; wherein the angle β is greater than about 60 degrees and less than 90 degrees; wherein the angle β is between about 75 degrees and about 85 degrees; wherein the angle β is about 80 degrees.
However, Shelton in a similar field of invention teaches: a surgical clip 100 (see Figs. 6 – 11), a longitudinal axis (see annotated Fig. 10 below), a first jaw 120 (see Figs. 6 – 11), a second jaw 140 (see Figs. 6 – 11), 150 first ribs on a first clamping surface and 150 second ribs on a second clamping surface (see annotated Fig. 9 and annotated Fig. 10 below). Shelton further teaches: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis (see annotated Fig. 10 below, the first ribs are diagonal in relation to the longitudinal axis); the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal (see annotated Fig. 10 below, the first ribs are diagonal in relation to the longitudinal axis, additionally see [0084], that the ribs are complementary in shape to each other). 

    PNG
    media_image2.png
    860
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    515
    654
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Shelton and have a ligation clip with first diagonal ribs that extend diagonally along the first clamping surface in relation to the longitudinal axis and second diagonal ribs that extend diagonally along the second clamping surface in relation to the longitudinal axis. Motivation for such can be found in Shelton as angling ribs can serve to present a cross-sectional areas to tissue to apply optimum pressure to the tissue as pressure to the ribs and clamping surface also applies pressure back to the tissue (see [0085]).
 The combination of Patel and Shelton does not explicitly teach: wherein the angle β is greater than about 60 degrees and less than 90 degrees; wherein the angle β is between about 75 degrees and about 85 degrees; wherein the angle β is about 80 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Patel and Shelton to have an angles β of  has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Patel would not operate differently with an angles β of about between 60 and 90 degrees, 75 and 85 degrees and about 80 degrees. Further, applicant places no criticality on the range claimed, see page 7, [0036], ll 1 – 6 of present specification. As seen the ranges are merely recited and no substantial reasoning is given for why these angles are critical.
In regards to claim 5, the combination of Patel and Shelton teaches: The ligation clip of claim 1, see 103 rejection above. Patel further teaches: wherein the first and second jaws support bosses 145 and 150 (see Fig. 1B, col. 7, ll 13 – 36), the bosses being configured to engage a clip applier. 
	In regards to claim 6, the combination of Patel and Shelton teaches: the ligation clip of claim 1, see 103 rejection above. Patel further teaches: wherein the ligation clip is formed of a polymeric material (see col. 2, ll 29 – 34). 
	In regards to claim 7, the combination of Patel and Shelton teaches: the ligation clip of claim 1, see 103 rejection above. Patel further teaches: wherein the first jaw includes a first locking element 155 (see Fig. 1B, col. 6, ll 35 – 59) and the second jaw includes a second locking element 160 (see Fig. 1B, col. 6, ll 35 – 59), the second locking element being pivotable into engagement with the first locking element to retain the ligation clip in the clamped position. 
In regards to claim 11, the combination of Patel and Shelton teaches: The ligation clip of claim 1, see 103 rejection above. Patel further teaches: wherein the first jaw is pivotably coupled to the second jaw by a living hinge 115 (see Figs. 1A – 3, col. 6, ll 53 – 56). 
610 in opposition to the second clamping surface of the second jaw and the walls of the second diagonal ribs (see annotated Fig. 15 above) in opposition to the first clamping surface of the first jaw are flat (see Figs. 13 – 15, col. 13, ll 52 – 67, rectangular ribs cause the clamping surfaces to be flat).  
In regards to claim 14, the combination of Patel and Shelton teaches: The ligation clip of claim 1, see 103 rejection above. The combination of Patel and Shelton further teaches: wherein the walls of the first diagonal ribs in opposition to the second clamping surface of the second jaw and the walls of the second diagonal ribs in opposition to the first clamping surface of the first jaw are curved, (see col. 13, ll 58 – 62, the walls u-shaped thus being curved).
In regards to claim 15, the combination of Patel and Shelton teaches: The ligation clip of claim 7, see 103 rejection above. Patel further teaches: wherein the second jaw includes a resilient retaining member 940 (see Figs. 6A – 7B and 11B, col. 10, ll 3 – 6), the resilient retaining member being positioned to be engaged by the first locking element of the first jaw when the ligation clip is moved to the clamped position to retain the ligation clip in the clamped position. 
	The language, "…the resilient retaining member being positioned to be engaged by the first locking element of the first jaw when the ligation clip is moved to the clamped position to retain the ligation clip in the clamped position" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Patel meets the structural limitations of the claim, and the resilient retaining member is capable of being engaged by the first locking element as seen in Fig. 11B. 
100 (see Figs. 1A and 8H, col. 5, ll 55 – 60) defining a longitudinal axis (see Figs. 1C and 12 – 15), as seen in the figures the clip is on one linear axis and comprising: a first jaw 600 (see Fig. 13 – 15, col. 13, ll 52 – 67) defining having a first clamping surface of which as seen on Fig. 13, 600 is complementary to 605 and has an analogous surface thus a first clamping surface exists in Patel, the first clamping surface supporting first ribs 610 (see Figs. 13 – 15, col. 13, ll 52 – 67), each of the first ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) and being axially spaced from each other along the first clamping surface; and a second jaw 605 (see Figs. 13 – 15, col. 13, ll 52 – 67) having a second clamping surface in opposition to the first clamping surface, the second clamping surface supporting second ribs (see annotated Fig. 15 above, col. 13, ll 52 – 67), each of the second ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) being spaced from each other along the second clamping surface, the second jaw being pivotably coupled to the first jaw (see Fig. 1b and 2) such that the ligation clip is movable between an open position in which the first clamping surface is spaced from the second clamping surface and a clamped position in which the first clamping surface is in juxtaposed alignment with the second clamping surface (see col. 13, ll 52 – 67) “interdigitating”, the distal walls of at least some of the first ribs being positioned in substantial alignment with the proximal wall of a respective one of the second ribs when the ligation clip is in the clamped position (see annotated Fig. 15 below claim 1 rejection, col. 13, ll 62 – 65, notably the gaps are shaped and sized not only to fit the “teeth” but as well as portions of a clamped tissue or vessel which means there must be space in between the distal walls of some of the first ribs and the proximal walls of the second ribs for the tissue to fit, this type of configuration leads to the distal walls being slightly offset distally from the proximal walls in the manner as described in the applicant’s specification).  

However, Shelton in a similar field of invention teaches: a surgical clip 100 (see Figs. 6 – 11), a longitudinal axis (see annotated Fig. 10 above), a first jaw 120 (see Figs. 6 – 11), a second jaw 140 (see Figs. 6 – 11), 150 first ribs on a first clamping surface and 150 second ribs on a second clamping surface (see annotated Fig. 9 and annotated Fig. 10 above). Shelton further teaches: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis (see annotated Fig. 10 above, the first ribs are diagonal in relation to the longitudinal axis); the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal axis (see annotated Fig. 10 above, the first ribs are diagonal in relation to the longitudinal axis, additionally see [0084], that the ribs are complementary in shape to each other). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Shelton and have a ligation clip with first diagonal ribs that extend diagonally along the first clamping surface in relation to the longitudinal axis and second diagonal ribs that extend diagonally along the second clamping surface in relation to the longitudinal axis. Motivation for such can be found in Shelton as angling ribs can serve to present a cross-sectional areas to tissue to apply optimum pressure to the tissue as pressure to the ribs and clamping surface also applies pressure back to the tissue (see [0085]).
In regards to claim 17, the combination of Patel and Shelton teaches: the ligation clip of claim 16, see 103 rejection above. Patel further teaches: wherein the ligation clip is formed of a polymeric material (see col. 2, ll 29 – 34).
In regards to claim 19, Patel discloses: A ligation clip 100 (see Figs. 1A and 8H, col. 5, ll 55 – 60) comprising: a first jaw 600 (see Fig. 13 – 15, col. 13, ll 52 – 67) defining having a first clamping surface of 610 (see Figs. 13 – 15, col. 13, ll 52 – 67), each of the first ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) being axially spaced from each other along the first clamping surface; and a second jaw 605 (see Figs. 13 – 15, col. 13, ll 52 – 67) having a second clamping surface in opposition to the first clamping surface, the second clamping surface supporting second ribs (see annotated Fig. 15 above, col. 13, ll 52 – 67), each of the second ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) being spaced from each other along the second clamping surface, the second jaw being pivotably coupled to the first jaw (see Fig. 1b and 2) such that the ligation clip is movable between an open position in which the first clamping surface is spaced from the second clamping surface and a clamped position in which the first clamping surface is in juxtaposed alignment with the second clamping surface (see col. 13, ll 52 – 67) “interdigitating”, the distal walls of at least some of the first ribs being positioned in substantial alignment with the proximal wall of a respective one of the second ribs when the ligation clip is in the clamped position (see annotated Fig. 15 below claim 1 rejection, col. 13, ll 62 – 65, notably the gaps are shaped and sized not only to fit the “teeth” but as well as portions of a clamped tissue or vessel which means there must be space in between the distal walls of some of the first ribs and the proximal walls of the second ribs for the tissue to fit, this type of configuration leads to the distal walls being slightly offset distally from the proximal walls in the manner as described in the applicant’s specification). 
Patel does not explicitly disclose: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis; the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal axis.
However, Shelton in a similar field of invention teaches: a surgical clip 100 (see Figs. 6 – 11), a longitudinal axis (see annotated Fig. 10 above), a first jaw 120 (see Figs. 6 – 11), a second jaw 140 (see Figs. 6 – 11), 150 first ribs on a first clamping surface and 150 second ribs on a second clamping surface (see annotated Fig. 9 and annotated Fig. 10 above). Shelton further teaches: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis (see annotated Fig. 10 above, the first ribs are diagonal in relation to the longitudinal axis); the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal axis (see annotated Fig. 10 above, the first ribs are diagonal in relation to the longitudinal axis, additionally see [0084], that the ribs are complementary in shape to each other). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Shelton and have a ligation clip with first diagonal ribs that extend diagonally along the first clamping surface in relation to the longitudinal axis and second diagonal ribs that extend diagonally along the second clamping surface in relation to the longitudinal axis. Motivation for such can be found in Shelton as angling ribs can serve to present a cross-sectional areas to tissue to apply optimum pressure to the tissue as pressure to the ribs and clamping surface also applies pressure back to the tissue (see [0085]).
In regards to claim 20, the combination of Patel and Shelton teaches: The ligation clip of claim 19, see 103 rejection above. The combination of Patel and Shelton further teaches: wherein the ligation clip defines a longitudinal axis (see Figs. 1C and 12 – 15) as seen in the figures the clip is on one linear axis, the first diagonal ribs being axially spaced from each other along the first clamping surface and defining an axis that defines an angle β with the longitudinal axis of the ligation clip, as seen in Fig. 13 the second diagonal ribs are positioned such that a line of them define an angle from the longitudinal axis of the ligation clip and as stated in col. 13 analogous first ribs are found on the first clamping surface, and the second ribs being axially spaced from each other along the second clamping surface and defining an axis that defines the angle β with the longitudinal axis of the ligation clip, as seen in Fig. 13  
In regards to claims 21, 22, and 23, the combination of Patel and Shelton teaches: The ligation clip of claim 1, claim 16, and claim 19 respectively, see 103 rejection above. The combination of Patel and Shelton further teaches: wherein the proximal walls of the first diagonal ribs are not in substantial alignment with the distal walls of respective ones of the second diagonal ribs when the ligation clip is in the clamped position (see annotated Fig. 15 of Patel below, annotated again for applicant’s convenience to point out elements that are critical to the claim language, as can be seen, the respective ones are defined in a similar manner as presented above in claim 1, and with language being carried through, these “respective ones” of the first diagonal ribs and the second diagonal ribs have walls. As can be seen the proximal wall of the first rib, modified with Shelton to be diagonal, is not in substantial alignment with the distal wall of the respective one of the second diagonal ribs. They are not in substantial alignment as they do not line up within a slight offset, rather they are on opposite sides when the clip clamps down).

    PNG
    media_image4.png
    423
    835
    media_image4.png
    Greyscale

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shelton.
In regards to claim 9, the combination of Patel and Shelton teaches: The ligation clip of claim 1, see 103 rejection above. Patel further teaches: wherein the second jaw supports tissue engaging members 910 and 912 (see Fig. 10, col. 12, ll 57 – 63) that are configured to grip and stretch tissue as the ligation clip is moved from the open position towards the clamped position.
The language, "… that are configured to grip and stretch tissue as the ligation clip is moved from the open position towards the clamped position," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Patel meets the structural limitations of the claim, and that the tissue engaging members disclosed are capable of grip and stretching tissue across its superior most declined features.
In regards to claim 10, the combination of Patel and Shelton teaches: The ligation clip of claim 9, see 103 rejection above. Patel further teaches: wherein each of the tissue engaging members includes a distal face 914 and 916 (see Figs. 1A, 1B, and 10, col. 14, ll 63 – 67) that is downwardly sloped in a distal direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shelton as applied to claim 1 above, and further in view of Whiting (US 20090171380 A), herein referenced to as “Whiting”.
In regards to claim 8, the combination of Patel and Shelton teaches: The ligation clip of claim 1, see 103 rejection above. The combination of Patel and Shelton does not explicitly teach: wherein the first and second jaws are curved along the longitudinal axis of the ligation clip.
However, Whiting teaches a similar ligation clip 100 (see Fig. 1) with a longitudinal axis of the ligation clip (see Figs. 1 – 7), a first and second jaws 104 and 102 (see Figs. 1 – 7), each with a clamping 112 and 108 (see Fig. 1), and the first jaw pivotable into engagement with the second jaw (see Fig. 6). Whiting further teaches:  wherein the first and second jaws are curved along the longitudinal axis of the ligation clip (see Fig. 1, and abstract lines 1 – 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Whiting and have a ligation clip with curved jaws. Motivation for such combination can be found in Whiting, [0024], ll 1 – 7, as the curved jaws aid in providing an improved and superior interlocking means to retain a clip on a vessel.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771